O’Hara, Deputy Attorney General,
We have your request under date of January 28, 1931, to be advised whether the minimum salaries prescribed by the Act of May 18, 1911, P. L. 309, section 1210 (8), for county superintendents of schools are affected where there has been an increase in population in any county of this Commonwealth, as evidenced by the last decennial census, and if affected thereby, the date when such change became effective.
In our view of the law, it is not necessary for the determination of the question submitted to decide when any such change in population became effective. In view, however, of the necessity of determining this question in many instances in the administration of the school law by your department, you are advised that it is not the mere existence of the fact of population which will govern its application, but its legal and official ascertainment. A county once having its status as to population settled retains it until it is *314legally and officially ascertained to have been changed. Such change in population of any county of this Commonwealth became effective on December 13, 1930, the day on which the Census Bureau of the United States Department of Commerce officially promulgated the 1930 census figures for Pennsylvania: Lewis v. Lackawanna County, 200 Pa. 590, reversing Lewis v. Lackawanna County, 17 Pa. Superior Ct. 25; Com. ex rel. v. Walter, 274 Pa. 553, 556.
County superintendents of schools were elected pursuant to the Act of May 18, 1911, P. L. 309, as amended, on the second Tuesday of April, 1930, to serve from the first Monday of July, 1930, for a term of four years from that date. Their duties are fixed by statute. After qualifying by subscribing to or taking a prescribed oath or affirmation, they may not be removed from office, except in the manner therein set forth and for statutory cause.
Under the principles stated by the Supreme Court in Com. ex rel. v. Moore, 266 Pa. 100, they are public officers within the meaning of article three, section thirteen, of the Constitution of Pennsylvania, which provides that:
“No law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment.”
The salary of a public officer is fixed as of the date of his election, and if the change in a classification affecting his office postdates his election, an increase in salary cannot be allowed. This has been flatly determined by the Supreme Court in a number of cases, among which are Com. ex rel. v. Walter, supra, and Com. ex rel. v. Moore, supra.
Therefore, no increase may be allowed in the salary of any county superintendent of schools who was elected or appointed to office prior to December 13, 1930.
From C. P. Addams, Harrisburg, Pa.